Citation Nr: 1041101	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-28 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
purposes of entitlement to Dependency and Indemnity Compensation.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.  
The appellant is seeking entitlement to recognition as his 
surviving spouse for purposes of receipt of Dependency and 
Indemnity Compensation (DIC).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran and the 
appellant began cohabiting in 2001, and that they continuously 
cohabited in the state of North Carolina until the Veteran's 
death on June [redacted], 2004.  

2.  The evidence shows that the Veteran and the appellant were 
legally married in North Carolina on June [redacted], 2003.  

3.  Common-law marriage is not recognized as valid in the state 
of North Carolina.  

3.  The evidence does not show that the appellant had knowledge 
of the legal impediment to common-law marriage in the state of 
North Carolina.  

4.  The Veteran and the appellant held themselves out as husband 
and wife for at least two years prior to the Veteran's death.  

5.  No other claimant has been found to be entitled to VA death 
benefits.  


CONCLUSION OF LAW

The appellant is the surviving spouse of the Veteran for purposes 
of entitlement to Dependency and Indemnity Compensation.  38 
U.S.C.A. §§ 101(1), (31), 103, 1310 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50, 3.52, 3.205 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether the statutory and regulatory notice and 
development requirements have been satisfied in the present case, 
the law does not preclude the Board from adjudicating the issue 
involving the appellant's claim for recognition as the Veteran's 
surviving spouse.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  This is so because the Board is taking 
action favorable to the appellant by granting the recognition at 
issue.  As such, this decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In addition, the record shows that the appellant filed a VA Form 
9 (substantive appeal) more than 60 days after she was sent a 
statement of the case and more than one year after she was 
initially notified that her claim had been denied.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2010).  
However, the record also shows that the appellant wrote the RO 
regarding her appeal several times, evidencing a desire to 
continue her appeal.  Although the VA Form 9 was not itself 
timely filed, the Board finds that the appellant has done 
everything necessary to perfect her appeal.  Therefore, the issue 
listed above is properly before the Board.  

Relevant law and regulations

When any veteran dies from a service-connected or compensable 
disability, the Secretary shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children, and 
parents.  38 U.S.C.A. § 1310(a).  "Surviving spouse" means a 
person of the opposite sex whose marriage to the veteran meets 
the requirements of § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and:

(1)  Who lived with the veteran continuously from the date 
of marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, 
or procured by, the veteran without the fault of the 
spouse; and 

(2)  Except as provided in § 3.55, has not remarried or has 
not since the death of the veteran lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person. 

38 C.F.R. § 3.50(b).  

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the parties 
resided when the rights to benefits accrued."  38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j).  

A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, if 
they were to be corroborated by the evidence, would warrant 
acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).  In 
certain cases, such as this one, an individual may be recognized 
as a surviving spouse of the veteran despite an invalid marriage 
where the attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment.  38 C.F.R. § 3.52.  In 
1991, VA's General Counsel issued a precedential opinion finding 
that the requirement of a marriage ceremony by a jurisdiction 
which does not recognize common-law marriage constituted a legal 
impediment to a purported marriage for purpose of establishing a 
deemed-valid marriage under 38 U.S.C.A. § 103(a).  See VAOPGCPREC 
58-91 (June 17, 1991).  This opinion noted that it had been the 
long-standing interpretation by VA that lack of recognition of 
common-law marriage by a jurisdiction constituted a legal 
impediment within the meaning of § 103(a).  Section 103(a) 
encompassed more than merely cases of prior, undissolved 
marriages, existing as a legal impediment.  A lack of knowledge 
of a law prohibiting particular marriages (including common-law 
marriages), is apparently within the scope of § 103(a).  The lack 
of a ceremonial marriage in a jurisdiction which requires one for 
a valid marriage is a legal impediment which, if unknown to the 
claimant, can create the type of hardship § 103(a) was intended 
to alleviate.  The factual issue presented in each case of 
whether the claimant was actually without knowledge of the legal 
impediment is a determination for VA adjudication personnel.  See 
id.  

To establish the existence of common law marriage for VA 
purposes, the evidence must show (1) that there was an agreement 
between the parties (appellant and the veteran) to be married; 
(2) that there was continuous cohabitation between the parties; 
and (3) that the parties held themselves out as husband and wife 
and were generally accepted as such in the communities in which 
they lived.  See 38 C.F.R. § 3.205(a)(6).  

The requirement that there must be continuous cohabitation from 
the date of the marriage to the date of death of the Veteran will 
be considered as having been met when the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  See 38 C.F.R. 
§ 3.53(a).  

Additionally, where an attempted marriage of an appellant to the 
veteran was invalid by reason of a legal impediment, the marriage 
will nevertheless be deemed-valid if the following requirements 
are met: (a) The marriage occurred one year or more before the 
veteran died, or existed for any period of time if a child was 
born of the purported marriage or prior to such marriage; (b) the 
claimant entered in the marriage without knowledge of the 
impediment; (c) the claimant cohabited with the veteran 
continuously from the date of marriage until his death; and (d) 
no claim has been filed by a legal surviving spouse has been 
found entitled to gratuitous death benefits, other than accrued 
monthly benefits covering a period prior to the veteran's death.  
38 U.S.C.A. § 103; 38 C.F.R. § 3.52.  

Analysis

The record shows that the Veteran died June [redacted], 2004.  The 
appellant filed a claim for DIC, death pension, and accrued 
benefits in June 2004.  In July 2004, the RO notified the 
appellant that her claim was denied because the evidence showed 
that she did not meet the eligibility criteria as the Veteran's 
surviving spouse.  In September 2004, the appellant wrote the RO, 
disagreeing with the denial and discussing why the Veteran's 
death was related to his service-connected disability.  

Rating decisions in November 2004, May 2005, and February 2006 
denied service connection for the cause of the Veteran's death.  
A rating decision in April 2007, however, established service 
connection for the cause of his death.  The RO's April 2007 
notice letter also informed the appellant that her claim for DIC 
was denied because she was not married to the Veteran for one 
year prior to his death.  The letter pointed out that their 
marriage certificate showed that she and the Veteran were legally 
married on June [redacted], 2003, less than one year prior to his death 
on June [redacted], 2004.  

The appellant wrote the RO in June 2007 to disagree with the 
decision to deny her DIC.  She wrote that the Veteran was her 
husband long before the ceremony.  

The appellant in essence claims that she and the Veteran had a 
common-law marriage in which they cohabited for approximately 
three years prior to their ceremonial marriage.  She testified at 
a Board hearing that she and the Veteran began living together as 
husband and wife beginning in 2000 and that they remained living 
together to the time of the Veteran's death.  The appellant and 
the Veteran had no children together.  

To establish the existence of a common-law marriage, the evidence 
must show (1) that there was an agreement between the parties 
(appellant and the Veteran) to be married; (2) that there was 
cohabitation between the parties; and (3) that the parties held 
themselves out as husband and wife and were generally accepted as 
such in the communities in which they lived.  See 38 C.F.R. 
§ 3.205(a)(6).  

With respect to element (1), evidence of an agreement between the 
parties to marry, the Board notes that in her notice of 
disagreement and at her Board hearing, the appellant stated that 
their reason for having a church ceremony was that they "wanted 
something special, Pictures, Memories, we wanted to dress up and 
have something to look back on."  This provides evidence that 
they already considered themselves to be married and that the 
ceremonial marriage was merely for the ceremonial aspects.  

Additionally, the appellant testified at her hearing that, prior 
to their ceremonial marriage, they acted like they were married 
and that everyone thought they were married.  She also pointed to 
the fact that they obtained their marriage license on June [redacted], 
2003 - more than a year prior to the Veteran's death - even 
though the marriage ceremony itself took place on June [redacted], 2003, 
which was less than one year prior to his death.  

The appellant was listed as "surviving spouse" on the Veteran's 
June 2004 death certificate.  Further, the appellant has 
submitted statements from two individuals who stated that the 
appellant and the Veteran lived together as husband and wife for 
two to three years before "[t]hey made it official."  

The record contains state court documents showing that the 
appellant was previously married, but that she and her prior 
husband were legally divorced in September 1994.  The Veteran was 
not previously married.  

Crucially, there is no evidence of record indicating that the 
Veteran and the appellant had divorced or separated at any time 
during their relationship.  

Accordingly, the evidence of record supports a finding that the 
appellant and the Veteran agreed to be married prior to their 
ceremonial marriage.  

With respect to element (2), cohabitation, the appellant 
testified at her hearing that she and the Veteran lived together 
from 2000 until his death in June 2004, and the two lay 
statements essentially corroborate her testimony in that regard.  

However, the claims file contains a March 2001 record of the 
Veteran's medical treatment that states that he was single and 
living with his mother at that time.  Further, the report of a VA 
compensation examination of the Veteran dated in July 2001 also 
indicates that he was then living with his mother.  That evidence 
appears to contradict the appellant's hearing testimony, at least 
to the extent that they were cohabiting prior to July 2001.  

Nevertheless, the lay statements provide affirmative, 
corroborative evidence that the Veteran and the appellant lived 
together as husband and wife at least for a period of time prior 
to their ceremonial marriage, up to two years.  

Accordingly, the evidence of record indicates that the Veteran 
and the appellant continuously cohabited from 2001 to the time of 
the Veteran's death.  There is no evidence of record to the 
contrary.  

Finally, with respect to element (3), evidence already discussed 
above, namely, the lay statements, illustrates that the Veteran 
and the appellant did, in fact, hold themselves out as a married 
couple to the public for two years prior to their ceremonial 
marriage.  

Therefore, the evidence of record demonstrates that the appellant 
and Veteran agreed to marry, continuously cohabited, and held 
themselves out as a married couple to the public, beginning in 
2001.  Accordingly, all three prongs of 38 C.F.R. § 3.205(a)(6) 
are satisfied.

However, as noted above, the term "marriage" for VA purposes 
means a marriage valid under "the law of the place where the 
parties resided at the time of the marriage, or the law of the 
place where the parties resided when the rights to benefits 
accrued."  See 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  The 
appellant and the Veteran lived in the state of North Carolina, a 
jurisdiction that does not recognize the validity of common-law 
marriages.  See N.C. Gen. Stat. §§ 51-1, 51-6 (2010).  

As set forth above, a precedential 1991 opinion of VA's General 
Counsel indicated that a lack of recognition of common-law 
marriage by a jurisdiction constituted a "legal impediment" to 
the purported marriage.  See VAOPGCPREC 58-91 (June 17, 1991).  
Such legal impediment, however, does not necessarily bar the 
appellant from being recognized as the Veteran's surviving spouse 
for VA purposes if certain criteria are met.  

VA's regulations provide that, where an attempted marriage of a 
claimant to the Veteran was invalid by reason of a legal 
impediment, the marriage will nevertheless be deemed valid if: 

(a)  The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a child 
was born of the purported marriage or was born to them 
before such marriage, and

(b)  The claimant entered into the marriage without 
knowledge of the impediment, and

(c)  The claimant cohabited with the veteran continuously 
from the date of marriage to the date of his or her death, 
and

(d)  No claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period prior 
to the veteran's death.  

38 C.F.R. § 3.52.  

The evidence of record supports a finding that the attempted 
common-law marriage occurred more than one year before the 
Veteran died.  Additionally, as discussed above, the appellant 
cohabited with the Veteran continuously from the date of the 
attempted common-law marriage until (and after) they were legally 
married.  Further, no other claimant has been found to be 
entitled to gratuitous VA death benefits and no one other than 
the appellant so claims.  Therefore, the only question remaining 
is whether the appellant had knowledge that a legal impediment 
existed that prohibited a common-law marriage between the Veteran 
and the appellant.  

The appellant testified at her Board hearing that, "we acted 
like we were [married]."  In addition, the third party 
statements included in the claims folder and Veteran's death 
certificate all support a finding that the appellant had no 
knowledge of North Carolina's law against the formation of 
common-law marriages.  There is no evidence showing otherwise.  

In short, there is no evidence in the record indicating that the 
appellant was aware of the legal impediment (i.e., that common-
law marriages were not recognized in North Carolina).  
Accordingly, the Board finds that although a legal impediment 
existed which prohibited a common-law marriage between the 
Veteran and the appellant prior to their legal marriage in June 
2003, the appellant had no knowledge of this impediment.  All 
requirements set out in 38 C.F.R. § 3.52 are therefore satisfied.  

In light of the foregoing, the Board finds that the appellant is 
the surviving spouse of the Veteran for the purposes of receiving 
VA DIC benefits.  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for 
purposes of entitlement to Dependency and Indemnity Compensation 
is established.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


